UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7756



JAMES OUTLAW,

                                             Petitioner - Appellant,

          versus

STATE OF SOUTH CAROLINA; CHARLES MOLONY
CONDON, Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Cameron McGowan Currie, District
Judge. (CA-95-3827-3-22BC)

Submitted:   March 13, 1997                 Decided:   March 20, 1997

Before HALL, ERVIN, and WILKINS, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


James Outlaw, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C. § 2254 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214, for failure to exhaust state remedies. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, although we grant a certificate of

appealability and modify the district court's order to reflect that

the petition is dismissed without prejudice, we affirm the district
court's order as modified on the reasoning of the district court.

Outlaw v. South Carolina, No. CA-95-3827-3-22BC (D.S.C. Aug. 29,

1996). We deny Appellant's motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2